 CARDIO DATA SYSTEMS CORP.Cardio Data Systems Corp. and District 1199C, Na-tional Union of Hospital and Health Care Em-ployees. Case 4-CA-11743September 22, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANI)HUNTEROn March 30, 1982, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed cross-exceptions and a supporting brief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge3only to the extent consistent herewith.In his Decision, the Administrative Law Judgeomitted discussion of a number of substantive alle-gations contained in the complaint and supportedby the record. It is the obligation of the Adminis-trative Law Judge to make findings of fact basedon the record presented to him and to reach con-clusions of law with respect to all of the allegationsof misconduct set forth in the complaint. The Ad-ministrative Law Judge's remarks that the com-plaint is duplicative and that certain testimony isrepetitive of unfair labor practices previously foundby him provides no guidance as to why no findingswere made on the remaining allegations set forth inthe complaint and repeated in the General Coun-sel's cross-exceptions. We note that the evidencepresented by the General Counsel to support theseallegations consists primarily of memorandumsI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950), enfd 18# F 2d 362 (id Cir 1951). We havecarefully examined the record and find no basis foir reversing his findings.2 In the absence of exceptions we adopt the Administrative LawJudge's conclusion that Respondent did not xiolate Sec. 8(a}(3) and (1)by refusing to make employee Johnson a full-time employee Further-more, we disavow the Administrative I.aw Judge's statement that WrightLine. a Division if Wright Line. Inc. 251 NLRH I083 (9Q80), applies onlyto discharge cases.3 Member Hunter, in s le of Respondent's several contemporaneousviolations of Sec. 8(a)(1),. in the circumstances of this case agrees with theAdministrative Law Judge's finding that Respondent violated Sec 8(a)(l)by Supervisor Loeb's statement to (iotthclf" .that what wouldhappen was that we would all end up ilut on strike, and that the Compa-ny really did not need us, because theN could rehire old employees andthat we would end up losing our obhs "264 NLRB No. 11posted by Respondent and are not the basis for al-legations discussed by the Administrative LawJudge.First, we find merit in the General Counsel's al-legation that Respondent violated Section 8(a)(1) ofthe Act as a result of language contained in a state-ment by Supervisor William Loeb posted in thelunchroom in January 1981. In this statement, Loebdescribed events during his 2-1/2 years of employ-ment with Respondent, during which time Re-spondent had greatly expanded its operations, andthat:[ ..[a] drawback of such rapid growth is theloss of a certain amount of informality. Dresscodes, time clocks, etc. are all symptoms ofthis. However, if a union were elected here,our present informal professionalism couldbecome rigid with rules and procedures.This statement clearly infers that a consequence ofselecting a union to represent the employees wouldbe a further erosion of a favorable informal atmos-phere of employment. Although Loeb said onlythat this "could" be the result, the entirety ofLoeb's statement demonstrates clearly that hethreatened employees with more stringent rulesand procedures should they organize.4Second, we agree with the General Counsel thatRespondent violated Section 8(a)(1) as a result of amemorandum posted in December 1980, from Re-spondent's officer, John Aglialoro, in which hestated:Joining a union deprives you of your rights tosettle your problems directly without interfer-ence. Today, you can go to your manager orsupervisor with a complaint. Unions change allthat. Your problem is taken to the shop ste-ward and all interaction with management isthrough him/her.This statement is contrary to the statutory protec-tion available to employees under Section 9(a) ofthe Act, as well as Respondent's admitted practiceof allowing employees direct access to managementto discuss complaints with them. Accordingly, thestatement threatens to deprive employees of an ex-isting benefit should they select a union as their4 Loeb's statement reveals that he was generally forewarning employ-ees of the adverse consequences of unionization. Immediately before theabove quote Loeb noted that Respondent had promoted employees to su-pervisory positions, but, "However, the usual course foir a unionizedcompany is to hire supervisors and managers from the outside ..Itwould be a shame if this resource were lost." Although this latter state-ment is not alleged to be a violation, this quote provides background toshow that Loeb was making veiled threats beyond the protections grant-ed by Sec. 8(c) of the Act.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative. See Sacramento Clinical Laboratory,Inc., 242 NLRB 944 (1979).5Third, we find that Respondent violated Section8(a)(1) as a result of the posting of a statement inearly January 1981 on the lunchroom bulletinboard by James Johnson, the general manager ofPacemaker Evaluation Service. In this statement,Johnson related events with his prior employerwhich had a "startling similarity" to the current sit-uation facing Respondent. He noted that the em-ployees there selected the union, but that it did nomore than offer the employees token supportduring negotiations. Consequently:The employees that were represented were,for all intents and purposes, literally frozen intheir job classifications and blocked from ad-vancement. The company was obligated to actin its own best interest and hired all supervi-sors and management personnel from externalsources. Internal promotions were eliminated....As most of you are aware, I came toUnited Medical in 1977 as a part-time employ-ee. Since then, I have seen many others pro-moted from on-line positions to supervisoryand management jobs. This would have beenimpossible in a union organization.The explicit message in this statement is that Re-spondent's practice of promoting employees fromwithin would end with union representation. Thisthreat to withdraw an existing benefit was notrooted simply in what had occurred at another lo-cation but related to what was possible or impossi-ble in a "union organization." Such a statementbased solely on union considerations amounts to anunlawful threat. Further, this statement made byJohnson is attributable to Respondent Cardio DataSystems. The statement was made on the stationeryof Pacemaker, a single employer with Respondent,and was posted on the bulletin board used by Re-spondent to publicize similar statements by themanagement of Cardio Data Systems.Fourth, we find merit in the General Counsel'sexception that Respondent violated Section 8(a)(3)and (1) by Manager Loring's issuance of a warningnotice to employee Gotthelf on December 9, 1980.The Administrative Law Judge did not discuss thisallegation. He found, however, that Respondentviolated Section 8(a)(1) when Loring told Gotthelfa month later that that warning, for unauthorizeduse of a copying machine,6should be taken as a5 Member Hunter, for the reasons set forth in his dissent in Hahn Prop-erty Management Corporation, 263 NLRB 586 (1982), would not find aviolation of the Act in this instance.6 The evidence indicates that Loring had made copies of a map to herhouse for a gathering to be held there, and had left a copy of the map inthe copying maching Gotthelf testified that the map was for a unionthreat and that it was intended to show Gotthelfwhat it would be like if the employees were repre-sented by the Union. We reject Respondent's claimthat this warning was lawfully issued due to Gotth-elfs violation of an unwritten company policy.7Inthese circumstances, we find Loring's admission re-garding the motive for the warning is a true reflec-tion for the motive underlying the warning.Fifth, we reverse the Administrative LawJudge's dismissal of the complaint allegation thatLoring unlawfully promised to improve Respond-ent's "criteria system" in order to encourage em-ployees from selecting the Union as their repre-sentative. The evidence shows that the "criteriasystem" was designed as a production incentive foremployees in the analyst classification, and thatthey received additional compensation if they ex-ceeded a quota established by that system. The Ad-ministrative Law Judge found that Loring toldGotthelf 2 days before the election that, if theUnion did not come in, Respondent would changethe criteria system. However, in dismissing this al-legation, the Administrative Law Judge incorrectlyframed the issue as being whether Respondent'ssubsequent revision of the criteria system8waslawful. We agree with the General Counsel's con-tention that the legality of Loring's promise is anissue independent of the legality of Respondent'ssubsequent conduct not here in dispute. As such,Loring's promise to change the criteria system wasexpressly conditioned on the employees' rejectionof the Union and was violative of Section 8(a)(l).Where there is no evidence to show that employ-ees were informed that such a reevaluation hadbeen scheduled by Respondent,9it is unlawful forRespondent to condition such a benefit on their re-jection of the Union.meeting, but the evidence doe r not indicate whether that purpose was di-rectly stated on the map I he evidence does sho\,' how ever, that this in-cident occurred about a week after the consent election agreement wassigned and approximately a mouth before the electilon herein.7 Loring testified that hie was aw are of other employees being warnedin the past for misuse of the copying machine, but no direct evidence wasintroduced by Respondenlt covering such incidents. On the other hand,the General Counsel introduced a s.arning issued to Ken DiLuigi, atrainee, in March 1979 which set forth a series of deficiencies. includinghis questionable exercise of judgment in using Respondent's equipment tocopy "fairly large quantities of personal materials." I'his warning, whichthreatened discharge should the trainee's overall performance not im-prove is unlike the warning issued to Gotthelf, %4hich threatened her withimmediate discharge should her isolated use of the copying machinerec ur' The Administrative I a. Judge incorrectly stated that this revisionoccurred in January 1981 when the election petition was pending Therecord shows that the reevaluation of the criteria system occurred inFebruary or March 1981, after the election had taken place" Loring testified that the criteria system was established in December1978, and had been reevaluated in early 1980 and August 1980 This testi-mony is insufficient to establish that employees would have anticipatedthe reevaluation in 1981 absent notice thereof.38 CARDIO DATA SYSTEMS CORP.In addition, we find merit in the General Coun-sel's exception that the Administrative Law Judgeerred in failing to rule on the complaint allegationthat Respondent violated Section 8(a)(l) by Super-visor Loeb telling employee Johnson in mid-Janu-ary 1981 that she probably could not see her per-sonnel file because of the union campaign. This al-legation is supported by testimony by Johnson buthas been denied by Loeb. In the absence of credi-bility resolutions on this testimony, we are unableto resolve the conflicting claims."' However, inview of our conclusions herein that Respondenthas made other threats in violation of Section8(a)(1), we find that any additional finding of un-lawful conduct based on this allegation would notsignificantly change the remedy. In this circum-stance we shall decline to remand this case for ad-ditional credibility resolutions, which would unnec-essarily protract the present proceeding.Finally, we note that in his Decision, the Admin-istrative Law Judge made certain misstatements offact and law which do not affect the validity of hisremaining findings and conclusions which we havehere adopted. First, as set forth in the parties' stip-ulations, Joan Carter is the secretary, as well asvice president, of United Medical and is the trea-surer and secretary, not the vice president, of Pace-maker. Second, the record does not support theAdministrative Law Judge's finding that on theday before the election Loring asked employeeGotthelf what her "problems" were. The recordindicates only that Loring asked Gotthelf if shehad any questions. Third, the Administrative LawJudge based his discrediting of Loring on the lat-ter's testimony regarding a conversation withGotthelf, not Johnson. " Fourth, we do not adopthis parenthetical comment, not reflected in anyconclusion of law, that Loring made a veiled threatto withhold benefits by telling an employee existingbenefits would have to be negotiated with a union.Fifth, we disavow his remark that the Union nolonger was able to file timely objections in a con-current representation proceeding where the elec-tion had occurred over a year prior to the issuanceof his Decision. In that representation proceedingthe ballots had been impounded and there had notyet been a tally of ballots. In these circumstances,the time for the filing of objections had not yetbegun to run. See Section 102.69, Board's Rules"' Although the Administrative Law Judge credited testimony byLoch over testinony byv Johnson regarding another incident. he did notgenerall, crcedit the t;iniolln),of I oeb On the contrary, the A. :ministra-tive I.asw Judge credited the testimony hy employee Golthelf xhen itconflicted with that of l.oebW' Ve specificall' note that the Administrative Law Judge's credibilityresolution in this regard is not dra.sn into question. or that his analysis iifLoring's telimons depends on w hether Loring spoke with Gotthellf orJohnsoniand Regulations and Statements of Procedure,Series 8, as amended.AMENDED REMEDYHaving found that Respondent has engaged infurther unfair labor practices, we shall order it tocease and desist therefrom and to take certain addi-tional affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by unlawfully issuing awarning notice to employee Gotthelf, we shallorder Respondent to expunge from its records anyreference to this warning notice, and notify her inwriting that this has been done and that evidenceof this unlawful warning notice will not be used asa basis for future personnel actions concerning her.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cardio Data Systems Corp., Haddonfield, NewJersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Issuing warning notices in retaliation forunion activities.(b) Threatening employees with the loss of theright to present grievances directly to managementin order to discourage union activity.(c) Threatening not to promote employees and toprefer outsiders for managerial posts in retaliationfor union activities.(d) Threatening that rules and procedures couldbecome rigid in retaliation for union activities.(e) Threatening to discharge employees to curbtheir union activities on their own time.(f) Promising to grant raises and to change thecriteria system to induce employees to discontinuetheir union activities.(g) Promising to advance employees more quick-ly if they abandon their union activities.(h) Telling employees they would lose their jobsif they chose to strike.(i) Telling employees that they have been disci-plined in retaliation for union activities.(j) Telling employees that collective bargainingwould be a futile activity.(k) Prohibiting employees from discussing theirindividual rates of pay with fellow employees andthreatening to discharge them for such conversa-tions among themselves.(I) Requesting employees to add their names toany union-related notices posted on the companybulletin board.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(m) Questioning employees as to their views onunion representation.(n) Questioning employees as to the identity ofother employees who attended union meetings.(o) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to self-organization, to form,join, or assist District 1199C, National Union ofHospital and Health Care Employees, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activi-ties.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its place of business in Haddonfield,New Jersey, copies of the attached notice marked"Appendix."'2Copies of said notice, on forms pro-vided by the Regional Director for Region 4, afterbeing duly signed by its representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it toensure that said notices are not altered, defaced, orcovered by any other material.(b) Expunge from its files any references to thewarning notice given to Susan Gotthelf on orabout December 9, 1980, and notify her in writingthat this has been done and that evidence of thisunlawful warning notice will not be used as a basisfor future personnel actions against her.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.12 [n the evenlt that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant tlo a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.'"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT issue warning notices in re-taliation for union activities.WE WILL NOT threaten employees with theloss of the right to present grievances directlyto management in order to discourage unionactivity.WE WILL NOT threaten not to promote em-ployees and to prefer outsiders for managerialposts in retaliation for union activities.WE WILL NOT threaten that rules and proce-dures could become rigid in retaliation forunion activities.WE WILL NOT threaten to discharge employ-ees to curb their union activities on their owntime.WE WILL NOT promise to grant raises and tochange the criteria system to induce employeesto discontinue their union activities.WE WILL NOT promise to advance employ-ees more quickly if they abandon their unionactivities.WE WILL NOT tell employees they wouldlose their jobs if they chose to strike.WE WILL NOT tell employees that they havebeen disciplined in retaliation for union activi-ty.WE WILL NOT tell employees that collectivebargaining would be a futile activity.WE WILL NOT prohibit employees from dis-cussing their individual rates of pay withfellow employees and threaten to dischargethem for such conversations among them-selves.WE WILL NOT request employees to addtheir names to any union-related notices postedon the company bulletin board.WE WILL NOT question employees as totheir views on union representation.WE WILL NOT question employees as to theidentity of other employees who attendedunion meetings.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to self-organization,to form, join or assist District 1199C, NationalUnion of Hospital and Health Care Employ-ees, or any other labor organization, to bargaincollectively through representatives of theirown choosing, and to engage in other concert-ed activities for the purpose of collective bar-gaining or other mutual aid or protection, orto refrain from any and all such activities.40 CARDIO DATA SYSTEMS CORP.WE WILL expunge from our files any refer-ences to the warning notice given to SusanGotthelf on or about December 9, 1980, andnotify her in writing that this has been doneand that evidence of this unlawful warningnotice will not be used as a basis for futurepersonnel actions against her.CARDIO DATA SYSTEMS CORP.DECISIONSIATEMENT OF THE CASETHOMAS A. RIccl, Administrative Law Judge: A hear-ing in this proceeding was held on December 14 and 15,1981, in Philadelphia, Pennsylvania, on complaint of theGeneral Counsel against Cardio Data Systems Corpora-tion, here called the Respondent, or the Company. Thefinal, written complaint issued on April 24, 1981, upon acharge filed on January 8, 1981, by District 1199C, Na-tional Union of Hospital and Health Care Employees,here called the Union. The issues presented are whetherthe Respondent committed a number of violations ofSection 8(a)(l) of the Act-coercive statements aimed atdefeating the employees' self-organizational campaign,and a violation of Section 8(a)(3), by failing to move oneemployee from part-time to full-time status for a certainperiod. Briefs were filed by the General Counsel and theRespondent.Upon the entire record, and from my observation ofthe witnesses, I make the following:'FINDINGS OF FACTI. JUIRISDICTION: IDENTITY OF THE EMPLOYERThere is a tie-in in this case involving three nominallyseparate corporations which together carry on an inte-grated business. The charge as filed named only one ofthem as the employer-Cardio Data Systems Incorporat-ed, herein called Cardio Data. The other two companiesare Pacemaker Evaluation Service Corporation, hereincalled Pacemaker, and United Medical Corporation,herein called United Medical. The complaint alleges thatall three companies together constitute a single employerwithin the meaning of the Act and therefore calls them asingle employer as far as this proceeding is concerned.The question is important for two reasons: To bring thecase within the Board's jurisdictional standards, and be-cause some of the unfair labor practices alleged are saidto have been committed by individuals who hold nomi-nal positions with only one or two of these companies.Only certain employees of Cardio Data were directly af-fected by the unfair labor practices, so the theory ofcomplaint is that even where officers or managers ofPacemaker and of United Medical engaged in the con-duct their relationship to these employees was no differ-ent than that between them and the nominal supervisorspaid by Cardio Data. The pertinent facts on this questionA motion by the General Counsel to correct certain typographicalerrors in the transcript of testimony, unopposed, is hereby granted.were stipulated, and they show clearly that the threecompanies functioned, for purposes of this proceeding, asa single employer.All three are New Jersey corporations, and all threeoperate in a single building owned by United Medical.Cardio Data provides cardiac medical services for medi-cal doctors. Pacemaker provides periodic vascular func-tioning services for patients having permanently implant-ed pacemakers. United Medical owns the other two com-panies and provides all their needed personnel services,centralized accounting, centralized photocopying, andlegal and accounting services. A fixed percentage of theincome received by the subordinate companies goes toUnited Medical for these managerial functions. John Ag-lioloro is president of United Medical, secretary-treasurerof Cardio Data, and vice president of Pacemaker. Hiswife, Joan Carter. is vice president of United Medical,president of Cardio Data, and vice president of Pacemak-er. Each of the Aglioloros owns 38 percent of the stockof United Medical.The employees of all three companies enjoy the bene-fits of a profit-sharing plan based solely on the profits ofUnited Medical. All three groups also have identical em-ployee benefits in such things as pension, medical, dentaland life insurance, vacation benefits, sick and personalleave, holidays, etc.I do not think more need be said. A common hand-book, called "United Medical Corporation EmployeeHandbook," applies to all three groups of employees.When the Union filed its election petition with theBoard, seeking an election among certain employees ofonly Cardio Data, Miriam Weissman, signing herself aspersonnel director, posted a notice to the employees ofCardio Data, on the official, printed stationery of UnitedMedical, informing them of the fact and stating: "We donot believe that a majority of our employees want to bemembers of any union." (Emphasis supplied.)I find that the three corporations together constitute asingle employer for purposes of this proceeding, and aretherefore collectively to be deemed the Respondent here.Miami Foundry Corporation, 252 NLRB 2 (1980).The parties stipulated that during the past year bothCardio Data and Pacemaker provided services in excessof S50,000 directly to points located outside the State ofNew Jersey. I find that the Respondent is an employerengaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that District 1199C, National Union of Hospitaland Health Care Employees, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICiESActivities towards joining the Union started in April1980, when Linda Johnson, an employee, telephoned theUnion, obtained authorization cards, and began to solicitsignatures. She said she spoke to others as they came andwent from the plant, called them at home, and distribut-ed cards in the lunchroom, where she also posted unionliterature. She added that she asked others to help herbut did "not think that they did. They were too intimi-41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdated." Organizational meetings were held at her home;she said the meetings started in December, but anotherwitness for the General Counsel, Evelyn Estrada, spokeof an incident in November, when she was preparing toattend a meeting at Johnson's house.These activities were limited to the nonprofessionalemployees of Cardio Data. On November 7, 1980, theUnion filed a petition with the Board requesting an elec-tion in that group, excluding professionals, guards, super-visors, etc. On December 1 the parties signed a consentelection agreement and the election took place on Janu-ary 9, 1981. The charge in this case was filed on January8, and, because of it, I suppose, the ballots the next daywere impounded; as of the day of the hearing, almost ayear later, they had not yet been opened and counted.The charge says that the Respondent violated Section8(a)(1), (3), and (5) of the Act; i.e., that among the unfairlabor practices committed the Company illegally refusedto bargain with the Union. But the complaint allegesonly diversified, and often simply rephrased, violations ofSection 8(a)(1) plus some very minor violations of Sec-tion 8(a)(3), discrimination in work assignment. No ob-jections were filed to the results of the election. There isno contention advanced by the General Counsel thateven absent any allegation about refusing to bargain, theRespondent should nevertheless be ordered affirmativelyto bargain on any theory of the severity or egregiousnature of the 8(a)(1) violations committed. CompareUnited Dairy Farmers Cooperative Association, 257 NLRB972 (1980). The Union did not file a brief.Why the Union did not at the time of the hearing, anddoes not even now, ask that the ballots be opened andcounted is an anomaly in the case. With the purpose ofthe very existence of any union being to establish its ma-jority status and to bargain on behalf of employees, nocoherent reason appears for its indifference about the re-sults of that election. If in fact it won, this proceedingwould be substantially mooted. Continuing this litigation,if in fact the Union did win a majority back in January1981, will do no more than postpone for who knowshow long the very collective-bargaining process the stat-ute was intended to encourage. If the Union lost, the re-sults could not be set aside and a new election orderedon the original election petition because no timely objec-tions were filed. In either event the Union would now beentitled to a new, immediate election anyway, for 12months having passed since the earlier election, it is freeto file a new petition!A. Violations of Section 8(a)(1)The complaint separately lists a great number of coer-cive statements attributed to the supervisors, each calledan unfair labor practice in itself. Some are pure duplica-tion-a single interrogation of the same employee, in thesame conversation, listed twice. There was much talk be-tween members of management and employees duringthe events, particularly during the period preceding theelection, about the pros and cons of unionism. It is clearthat in furtherance of its program aimed at dissuadingthe employees from any prounion resolve, managementrepresentatives did say, and do, some things that did vio-lence to Section 8(a)(1) of the Act. But no useful purposewould be served by repeating every jot and tittle of thecontinuing talking that went on. It will be enough toreport the salient and clear violations that occurred. Re-petitive phrases, even if found to be repeat offenses,would in no event change the remedial order called for.One point must be made. The quoted supervisors. indefense. denied virtually every threat or interrogationcharged to them by the General Counsel's witnesses.Some of this denial was direct and clear, but much of itwas in evasive and argumentative language that leftmuch to be desired. One of the repeated defenses wasthat, when supervisors voiced their views, it was in re-sponse to questions by the employees, so how can it besaid it was the bosses who interfered with the unioncampaign? There is some evidence to support this argu-ment. One of the principal government witnesses wasSusan Gotthelf; she testified about what William Loeb, ashift supervisor, and Robert Loring, the plant manager,said to her in derogation of the Union in several conver-sations. But Gotthelf also admitted, as clearly as can be,that it was she who started some of these conversationswith them, that more than once she asked Loeb what hisopinion about the Union was. She also admitted askingFrank Farelli, another supervisor, as well as the managerhimself, what they thought about the Union.Now, it is one thing for the boss to volunteer his ad-verse opinion, to tell the men he thinks they are betteroff without a union, to ask do they really want a union,but it is something else again when, asked by the em-ployees what he thinks, the boss tells them that unionspush for seniority as against relative merit on the job,that unions are in favor of contractual obligation towardsunion membership by all the employees--and never mindhow some individuals might feel, or that the Companywould not agree to force membership on anyone againsthis will. This does not mean that even in a conversationinitiated by the employees an employer is free to intimi-date them, to probe into the activities of others, or topromise new benefits to buy the employees towards hiscontrary view. The point is that if Gotthelf could cornerthe boss to bring him around to a tolerant view aboutunions, and of necessity this must have been her purpose,he cannot be faulted if instead he tried to convince herto his view. Much of the testimony in this record detailsconversations of this kind.But another reality that runs through the case--and itis no less significant, despite the Respondent's attempt tobefuddle it-is that the Company was opposed to havinga union, and did attempt-apparently with success-todefeat it. On this score the credibility of the Respond-ent's witnesses suffers very badly. For example, on Janu-ary 7, 2 days before the election, President Agliolorocalled a meeting of Cardio Data's employees to discussthe merits of the Union with them. After the meetingended, Manager Loring called Gotthelf to his office; hesaid he had her in there alone with him for 30 minutes.From Gotthelfs testimony about this talk:([He [Loring] said that I was the last person that hewould ever expect to be prounion, and that I couldadvance a lot more quickly if there was not a unionin there. He asked me why I wanted the Union in,42 CARDIO DATA SYSTEMS CORP.and I said one of the reasons was because I thoughtthat we were underpaid. And he said that if theunion did not come in, that they would change thecriteria system.... He said that the union wouldnot do us any good, because although the Companywould bargain in good faith, we would have to givethings up, and we would not get anything, any ad-vantages in the long run. I said that John [Aglio-loro-the president] had said that there would be noreprisals against union supporters, and if that wastrue then how come Linda's [Johnson] hours hadbeen cut, and how come I had been disciplined forusing the Xerox machine. And he replied that hewas glad that I understood why I got that warningfor using the Xerox machine. I said that I took it asa threat, and he said that is right, I want to showyou what it would be like if the union got in here.It would be like a Gestapo camp.Later, the manager testified that when the presidentspoke to the assembled employees about the Company's"position" respecting the Union. Gotthelf seemed dissat-isfied with Aglioloro's statements, and that he thereforecalled her into the office for a personal talk. Loringdenied making any threats, but admitted asking what herproblems (an off-used synonym for prounionism) were,explaining the bonus system for higher production, tell-ing her to consider the benefits when deciding whichway to go, and adding these benefits would thereafterhave to be negotiated (a veiled threat to withhold bene-fits long being enjoyed) with a union. And then came thefollowing:JUl)GE Ricci: Sir, would this be a correct state-ment? Tell me because you were there. That yourpurpose or hope in all this detailed explanation andenlightenment of this girl was that she would decideagainst union representation.THE WITNESS: Oh, not at all.JUDGE RIccI: This is not it?THE WITNEISS: No.Where Loring's testimony conflicts with that of em-ployee witnesses on this record, I cannot credit him. Hegave like testimony when recalling conversations he hadwith employee Johnson, the first union activist. Johnsonhad been distributing union authorization cards all overthe place by the time the election petition was filed. Inthat very period the manager called her in also for acomprehensive talk like the one he had with Gotthelf inJanuary. On his own version he told the girl not to cometo the plant 20 or 30 minutes before starting time andthreatened to discharge her if she did not stop. Loring'snow assertion is that his reason for calling her to hisoffice was because "it had been reported to us" thatLinda had been engaged in activities which were not re-lated to Cardio Data Systems work. Asked plainly did heknow, when he called her in, what kind of activitiesJohnson was carrying on among the employees, Loringsaid, more than once, that he did not know, althoughfrom "very secondary pieces of information" he didknow a union organizational campaign was going on.The witness continued that it was Johnson who firstmentioned the Union in this conversation, and that sheasked him to enlighten her as to what was going on.Loring stated, "[S]he says, well, you know, there is aunion being considered. What do you know about it orwhat information do you have? She said this to me." "Ioffered my assistance and knowledge." With this as astarter, Loring then went on with his version of the longtalk about unionism that he continued with the girl thatday in his office. His testimony as to this extended con-versation ends as follows:Q. Didn't you tell her on the basis of all thethings that you knew about unionization in otherplaces, that employees were not likely to gain fromunionization?A. No.Q. You characterized your conversation withSusan as being objective, that you were going togive her the objective story on unions. Did youhave anything good to say about unions?A. Well, I think that the interpretation of facts asbeing good, bad or indifferent should be left to theindividual receiving information.The idea, injected throughout this record. obliquelyand directly, that the Respondent, its president, and itsgeneral manager were indifferent as to what the resultsof the election might be is so preposterous a notion as tototally discredit its witnesses.1. Johnson testified that when Loring called her to hisoffice on November 20 he began by asking her "why wewanted a union," and then added, "He said that it wouldruin the company. fle said that if the people went out onstrike, they would lose their jobs and people in adminis-tration would come down permanently and do their jobin Cardio Data, and all new' administration people willbe rehired for that period. He said that they were talkingabout giving everyone 40 percent across-the-board raises,and he also said that if the union did not get in that BillLoeb-that the place would be like a Gestapo and BillLoeb would be a Gestapo leader." "At the end of theconversation, he said that he was not getting anywherewith me, so he said that he did not want to see me onthe parking lot before 3:30 or after midnight. My lunchbreaks, I was to report to my supervisor before takingmy break to make sure that it was okay. I was also notto speak to anyone when I was coming into the buildingor when I was leaving; that I was to come in promptlyand leave promptly, and not speak to anyone ...at theend of the conversation, he said 'If I were seen on theparking lot before 3:30, before my punch in time or aftermidnight when I was supposed to leave, that that wouldbe it.' 'He said that promotions, that if the union was in,he said that no one would get any promotions. Theywould hire people from outside of the Company formanagement positions."'As already stated, I do not credit Loring's denials ofthe unlawful statements contained in this testimony.I find that by questioning Johnson as to why the em-ployee favored the Union, by telling her that employeeswould lose their jobs if they went on strike, by promis-ing a raise-a clearly implied new benefit in return for43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandonment of prounion activities, and by saying that ifthe employees chose to be represented by the Union noemployees would be promoted and the Company wouldhire outsiders for management positions instead, ManagerLoring, on behalf of the Respondent, violated Section8(a)(l) of the Act.I also find that the Respondent violated Section 8(a)(1)by Loring's threat to discharge Johnson if she continuedher solicitation in favor of the Union on her own timeon/or off the company premises. In addition to the park-ing lot, there is a lunchroom in the building where em-ployees gather for coffee after arriving but before punch-ing in, during breaks, and for lunch. Loring tried to ex-plain the restrictions he imposed upon Johnson as only arule against interfering with the work duties of others;i.e., talking to them about outside activities while theywere on the clock. And Johnson did admit that therewere occasions when she did solicit others who were atwork. But, in Loring's own words, "What I informedLinda is she should not report to work 20 to 30 minutesearly ...." This was a clearly prohibited exclusionunder established Board precedent. Campbell ChainCompany, 237 NLRB 420 (1978). In any event, I do notbelieve his contradictions, and credit instead Johnson'squotations that he told her if she was seen "on the lotbefore 3:30 [her actual work starting time] or after mid-night [her actual quitting time] she would be dismissed."2. I make like findings with respect to some of whatLoring said to employee Gotthelf in his office on Janu-ary 7. The fact that an employee may on occasion her-self start discussion with supervisors about a union and,presumably, hope, by persuasive talks, to win acquies-cence on the part of managers does not excuse coerciveand intimidating statements, if in fact they are made bythe supervisors. Between the two-Gotthelf versesLoring-I have no question but that the employee wasmore reliable as to this talk, considering especially thecircumstances which caused the manager to bring itabout in the first place.Accordingly, I find that by Loring's interrogation asto why Gotthelf favored the Union, by his statement thatthe employees would advance more quickly without aunion, by his statement that the reason why Gotthelf hadbeen disciplined for using the Xerox machine was that itbe received as a threat of what would happen in furtherretaliation if union activities continued, the Respondentviolated Section 8(a)(1) of the Act.3. During the organizational campaign, at least shortlybefore the election, the Respondent had a rule in effectprohibiting employees from discussing their individualrates of pay with any other employee of the Company. Itwas a written rule the employees acknowledged everytime they were paid and provided for termination in caseof violation. I find that by maintaining such a rule theRespondent violated Section 8(aX1) of the Act. VanGuard Carpet Mills, 246 NLRB 661 (1979).4. Another notice to the employees was posted on thecompany bulletin board in the lunchroom, where unionnotices were posted among other things. This one re-quired that all notices must bear the signature of whoev-er wrote it. Again, it was an improper interference with,and inquiry into, the identity of prounion activists, andtherefore I find it to have been a further violation ofSection 8(a)(1). Parkview Acres Center ConvalescentCenter, 255 NLRB 1164 (1981). The notice was put up'on about December 10, 1980. immediately after the con-sent election agreement had been reached. The fact thatthe language of the notice did not use the word "must"as an order demanding compliance with the companyposition, but said only the writer of the notice was "re-quested" to reveal his or her name, will not do toremove the notice from the ambit of Board law. In thecircumstances of the moment, an employer's request on atouchy subject of this kind is no less coercive than anoutright order.5. There were other unlawful interrogations by othermembers of management. Supervisor Diane Liss, whentelephoning Evelyn Estrada, learned the employee couldnot come to work early because she had to go to "ameeting." The supervisor asked, according to Estrada, ifit was a union meeting. The girl avoided answering.When she came in to work, still according to her story,Liss asked her "how did the union meeting go, and howdid I feel, and was I for the union or against it ....Then she asked me who was at the meeting." Liss deniedthe foregoing direct interrogation, but her testimony gen-erally was evasive and more self-explanatory than direct.I credit the employee against the supervisor, and I findthat by Liss' questioning of Estrada as to whether she fa-vored the Union and as to the identity of other employ-ees who had attended a union meeting, the Respondentviolated Section 8(a)(1) of the Act. This resolution restsin part upon the demeanor of the witnesses, and in partupon the general picture of the case as a whole, whichshows similar interrogations by higher members of man-agement. I think it fair to make it clear, however, thatmy resolution here does not at all rest on what the Gen-eral Counsel argued strongly at the hearing, the fact thatthis supervisor once found fault with another employ-ee-Gotthelf-for not coming to work on schedule be-cause she chose to go to a union meeting instead.6. With the employees themselves having started manyof the conversations with supervisors that are detailed inthe record, and with the supervisors having taken painsto intersperse some of the talking that went on withcareful, and legally well-advised, assurances that the Re-spondent would comply with statutory requirements,some further unfair labor practices appear blurred, alittle veiled. In her 40-page brief the counsel for theGeneral Counsel lists an unending number of violationsby picking a phrase here and there, much of it, however,out of context. But I do think, on careful study of all thetestimony and exhibits, that two other violations are defi-nitely proved of record. The Respondent threatened re-prisals against the employees if they should ever go onstrike, and it passed the message that, if the Union wereever established as a representative in collective bargain-ing, the bargaining would be futile for the employees.Thus, Gotthelf testified that in a conversation withLoeb the supervisor said to her "the Company wouldnever agree to an open shop or something like that ...that what would happen was that we would all end upout on strike, and that the Company really did not need44 CARDIO DATA SYSTFMS CORPus, because they could rehire old employees and that wewould end up losing our jobs." Gotthelf also testifiedthat, during her extended talk with Loring in the office 2days before the elcctiol, Loring said "that I could ad-vance a lot more quickly if there was not a union inthere ...because although the Company would bargaininl good faith, we would have to give things up, and wewould not get anyithiiig. any advantages in the long run."Estrada testified that, when she complained to her su-perior. L.iss, in January. because the pay raise that hadbo'Cn given to all emnployees was not enough, Liss askedhit "how did I feel about the union." When Estrada an-swercd she was leaning in favor, the supervisor contin-ued "thait she realloy did not think that it was a good ideabeca;use of the fact that Joan Carter [president of CardioData] .had prepared to bring the supervisors in, be-cause wee would automatically go on strike, and hire newpersonnel, and put them in training. And our jobs werenot secure."I find, on the basis of this testimony by Gotthelf andEstrada, which I credit. that by telling the employeesthes would lose their jobs if they chose to strike, andthat collecli,.e bargaining through a union of the em-ploy!es' choice Nsould be futile. the Respondent violatedSection X(a)(1) of the Act.Bcvyond the foregoing, there is repetitive testimonyabout side conversations with supervisors, many startedby the employecs themselves, which only illustrate, per-lhaps once or twice in repetitive detail, the same sort ofunfair labor practices. already found. None of it wouldalter the findings to be made or the remedy to be or-dered. One other form of allegation coercion, of a differ-ent kind, in the complaint, should be mentioned. Startingin 17-' there has long been a company practice. every 6nmonhs, of reevaluating "the criteria system" of produc-tionl. Ivi effect this precise system specifies the amount ofwoik to be perfor-med by employees in some of the clas-sifications during a fixed period. As the system is evalu-atid each time the earnings of the employees are affect-ed, usually upwards. The system was in fact reevaluatedduring the organizational campaign, indeed while theIUnion's election petition was pending. It was also used in\Algut 1X(80, before the union activity, as well as in Jan-u11.1) I' )8. I do not think this record as a whole warrantsa finding that whatever changes in earnings took place inlanur!y 1981. that particular reevaluation of the criteriasvytem can be called illegal inducement of employees toabandon this prounion campaign.B. Alleged Iiolations of Section 8(a)(3)Johnson was an "analyst," a job that called for a cer-tain function. There is another job called "mounter,"which calls for a different kind of work. Late in August1Q80 ,she decided she preferred doing this mounting, be-ciause. among the reasons she explained at the hearing,the analvst job was "a little stressful." She had twicebeen evaluated and been rated poorly, so much so thatshe was put on probation. Another reason for her want-ing the change was: "I thought that I better get intosomething where they would have a hard time firingme." This was the witness creating an aura of presump-tive guii in the Respondent. Management granted herrequest. but she was told explicitly it would be a part-time job. She was glad to accept itBetween early September and mid-leccember, Johnsonworked as a mounter. somenires as a regular part-timer.from 5 to 11 p.m., and sometimes longer, on occasion afull shift, from 3:30 to 12. when, for one reason or an-other, there was more work for her to do. From Decem-ber 8 to April 1981 she was steadily a part-time mounterand nothing else. Again on April 14, the w orkload in-creased and she became a full-timer, still as a mounter. InJune she chose to quit and left the Companl permanent-ly.The complaint alleges that in January, after Johnsonhad been a regular part-timer for a month, the Respond-ent refused to make her a full-time employee because shewas an active unioneer. The complaint also alleges, and Ido not understand why. that the Respondent committeda separate and additional unfair labor practice when ittold her she Xas being kept a part-timer because thleunion campaign w'as still pending. The complaint issuedon April 24, 10 days after Johnson had gone on a full-time basis, but. again beyrond my comprehension, it al-leges the Respondent wias even then refusing to changeher hours upward.In light of all the relevant facts of record, I find thatthe General Counsel has not. by a preponderance of theaffirmative evidence on the record as a ,whole (seeN.L.R.B. v. Glen Raven Silk Mills,. Inc., 203 F.2d 946(4th Cir. 1953), proved the commission of an unfair laborpractice as to this woman.' Essentially the question iswhether it can be said affirmatixely that managementharbored a pervasive animosity against her because ofher union activities. and for that reason discriminatedagainst her by ignoring her desire for full-time work as amounter.The story starts in the beginning, and a very signifi-cant fact is Johnson w.as told, when she asked for thejob, that it was a part-time job. she know\ingly acceptedit. More important, she said that when she asked for thetransfer she "was in the middle of min union campaign."This means management knew what she was up to. Doesan employer disposed towards discriminating against aknown union activist favor her request instead? Rather.this fact affirmatively supports the defense contentionthat its attitude towards Johnson was not motivated byany union animus. Had the Respondent been inclined tofind reason to get rid of her, it would have thought asJohnson did, when she testified "that they [the Compa-ny] probably would be putting a lot of pressure upon me.As an analyst, they do quality control on analysts andfind errors, and they can conveniently find \ways (if firingpeople."In the same breath, while saying she was told it wouldbe a part-time job, Johnson also said "they kept me full-time, because they needed new full timers." Now thewitness was again offering her conclusionary statementas to the work schedule in order to obliterate the simul-[ This is not a i rgh/lr i ne. suru[ ra. kind of cat,. hb a lc Jlillhnon asnot discharged tihe Respondenl here has nio hurdnll to proste wh. it didwhlal it did--as does oal employser who fires a man I his Respondenl didnothing just left lJohn,son shere stl \ia,45 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDtaneous notice to her about what hours were to be ex-pected. Much of Johnson's testimony paraphrases thefactual, but conclusionary, statements in the complaint.It is true that from September to December 8 sheoften worked full time, but the work she did duringthose added hours then was analyst work, what she haddone before, because there happened to be more of thatwork. For that extra work in that period she was paid atthe higher analyst hourly rate. But this proves onceagain that the quantity of mounting work was still lessthan a full-timer could do, proving she had correctlybeen told she had taken on a part-time job. And whenshe was back at, and remained, a part-timer in Decem-ber, she was told, again as she testified, that the reasonwas because the amount of analyst work available forher had declined. In fact, a new full-time analyst washired at precisely that time, and, obviously, that is whythe part-time mounter simply continued as a part-timer.Johnson went on to add that during the period De-cember to April other employees had to do extra workwhich she could have done, that others had to do over-time because she was kept on a part-time basis. The Gen-eral Counsel then offered the testimony of employeeLaura Spiegelman, who said, among other things, shehad to do overtime then: "We [she and Johnson] wouldbe on the shift for about an hour together." But hertimecard records show instead that, except for I week inDecember, when she did 15 extra hours on a Saturdayand Sunday because somebody else was absent, she didno overtime work at all between December 1 and Febru-ary 3, except an occasional half hour or so on only twoor three occasions. And, no less interesting, on a numberof occasions from December to April the supervisorscalled Johnson to come in early and do extra work overand above her part-time hours; each time she refused.Not only does this fact cast a serious doubt upon herwhole story about suffering discrimination in beingdenied more work, but it also indicates further that therewas no animus against her. The work rules provide thatpart-timers are required to do overtime work and thatemployees who refuse to do extra hours shall be repri-manded, or disciplined. The Company just passed overthese rule violations by Johnson, this even though shehad recently acted as the Union's observer at the Janu-ary election.A final item on which the General Counsel rests in herbrief is testimony by employee Johnson and Spiegelmanabout what Supervisor Loeb is said to have given as thereason why Johnson's request to be returned to full-timestatus was denied. According to Johnson, when sheasked Loeb why she was not being made full time, he(Loeb) "threw his hands up in the air, and said, Linda,my hands are tied until after all this union stuff is over."Spiegelman said that she once asked Loeb "what theplans were going to be with Linda, if they were going toput her back to full-time .... He said that they did notwant to make any moves as far as Linda was concerned,because they felt that it will be used against them some-how, you know, in a case or whatever .... Q. Did hemention who would use them against them? A. Well, Iassume that he meant the union, but I do not know."Loeb denied having told anyone the reason why John-son remained a part-timer was because of the union ac-tivities going on. I credit his denials here. Spiegelmandid not quote the supervisor as speaking the word"union" at all; she admitted she simply assumed he meantunion. As to Johnson, her total testimony is ridden againanrid again with oblique suggestions that the Companywas out to get her, that there was unspoken animosityagainst her. Her constant implications and expressions ofsuspicion against the Respondent greatly weakened hercredibility.But even were I to find that one supervisor expressedthe view the Company deemed it inadvisable at themoment-with the union election pending-to favor theoutstanding unioneer with an upward discrimination inher conditions of employment, I would not weigh thestatement in the balance in favor of the theory of com-plaint. The Company faced a "Hobson's Choice." Howmany unfair labor practice findings have I seen predicat-ed upon an employer saying "yes" to a Johnson of onekind or another, and then being held to have bought heraway from her union resolve.IV. THE EIFIICI OF 'IFIH UNFAIR I.ABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCI.USIONS OF LAW1. By the following conduct the Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act:(a) Questioning employees as to why they favor unionrepresentation.(b) Questioning employees as to the identity of otheremployees who attended union meetings.(c) Promising to grant raises to induce employees todiscontinue their union activities.(d) Telling employees they would lose their jobs ifthey chose to strike.(e) Threatening not to promote employees and toprefer outsiders for managerial posts in retaliation forunion activities.(f) Threatening to discharge employees to curb theirunion activities on their own time and off companypremises.(g) Promising to advance employees more quickly ifthey abandoned their union activities.(h) Telling employees that they have been disciplinedfor the reason that they engaged in union activities.(i) Prohibiting employees from discussing their individ-ual rates of pay with fellow employees and threateningto discharge them for such conversations among them-selves.46 CARDIO DATA SYSTEMS CORP.(j) Requiring employees to add their names to anyprounion-related notices posted on the company bulletinboard.(k) Telling employees that collective bargaining wouldbe a futile activity on their part.2. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]47